Citation Nr: 1103122	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  
He is a recipient of the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Los 
Angeles, California.  The Veteran testified before the 
undersigned Veterans Law Judge in September 2010; a transcript of 
that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to an initial 
compensable rating for service-connected bilateral hearing loss.  
It was noted at the September 2010 Board hearing that his hearing 
loss was most recently examined by the VA in May 2007 and that it 
was his belief that this disability has worsened significantly 
since then.  Notably, the Veteran indicated that he was having 
difficulty understanding people in both group and one-on-one 
situations.  He also testified that his hearing loss posed safety 
issues at his workplace because he was no longer able to hear 
noise from forklifts or emergency brakes.  

The Board finds that a remand is necessary to re-evaluate the 
current level of severity of this disability in light of the 
Veteran's lay assertions that his bilateral hearing loss has 
worsened since the last VA examination.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Additional 
examination is also necessary to obtain information regarding the 
functional effects of the Veteran's hearing loss on his ordinary 
activities (i.e., daily life and employment), especially given 
his statements regarding possible safety issues at his workplace.  
See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007); see 
also 38 C.F.R. § 4.10 (2010).

In addition to providing a new examination, the Agency of 
Original Jurisdiction (AOJ) should also contact the Veteran and 
request that he submit any relevant outstanding evidence or 
information sufficient for the VA to request relevant evidence on 
his behalf.  A specific request should be made for copies of any 
audiological testing completed by Kaiser in 2005 or 2006.  The 
Board notes that the Veteran was previously provided a sixty-day 
window following the September 2010 hearing during which he was 
to submit this evidence to the Board, and that he failed to do 
so.  However, since the Board must remand this appeal for re-
examination and the nature of the VA benefits system is pro-
claimant, the Veteran should be provided another opportunity to 
submit this pertinent evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to either 
(a) submit any records associated with 
audiological evaluation and/or treatment since 
2005, including audiological testing 
completed by Kaiser in 2005 or 2006, or 
(b) provide information sufficient to allow 
the VA to obtain such records, including the 
date(s) of treatment, the address of the 
facility, and a completed consent form, if 
necessary.  Allow the Veteran sufficient time 
to respond to this request.  

2.  Any attempts to retrieve any non-VA 
records as described above, or any other 
outstanding evidence, should be documented in 
the claims file.  Furthermore, if such 
attempts are unsuccessful, the AOJ should 
notify the Veteran that it was unable to 
obtain such evidence, describe the steps taken 
by the AOJ to obtain the evidence, and notify 
the Veteran that it is ultimately his 
responsibility to furnish the evidence in 
support of his claim.  

3.  After any outstanding treatment records 
have been associated with the claims file, 
schedule the Veteran for a VA audiology 
examination to determine the extent of 
disability due to bilateral hearing loss.  
The claims file and a copy of this remand 
must be made available to the examiner, and 
the examination report should reflect that 
the claims file was reviewed in conjunction 
with the examination.  The examiner is 
directed to conduct all necessary testing, 
including pure tone threshold testing and 
word recognition testing using the Maryland 
CNC word list.  The examiner should also 
fully describe the effects of the Veteran's 
hearing disability on his occupational 
functioning and daily activities.  If the 
examiner cannot complete audiological testing 
or speech recognition testing for any reason, 
he/she should provide a detailed explanation 
for why such testing cannot be completed.

4.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
issue of entitlement to an initial 
compensable rating for bilateral hearing 
loss.  Unless the full benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be furnished 
an appropriate supplemental statement of the 
case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


